syr gds internal_revenue_service ee oe dear sir or madam this is in reference to your letter of date requesting advance approval of your grant-making procedures under sec_4945 g the internal_revenue_code of you are exempt under sec_501 of the code and have been classified as sec_509 fa a private_foundation within the meaning of your founder is public school teacher he observed that former students who had enrolled in institutions of hicher learning were unable to complete their studies for financial reasons you propose to institute a scholarship and fellowship an advanced degree who are enrolled at educational program which is designed to assist students pursuing a post- secondary or institutions described in sec_170 b a ii demonstrate financial need and either a record of academic achievement in the chosen field of study or desire for academic achievement in the chosen field of study you may make gifts or loans depending on your financial resources and the applicant's and on the ability of to repay a loan pe determined by the amount of directors to this program and by the applicants from time to time reciplent or the recipient's parents is status of a factor in the the amount of financial aid tc the employme and who funds allocated by your board_of the qualifications and needs of the applicant be provided wiil the potential and the not selection process you are ready to implement ected educational students may apply for witli th institutior be soles aic ol ote eal is program s that interested and you intend t tp and fellow npondiserimina rcripts of pyro t amp bears one or more of your board members may interview applicants you in order to assess a particular applicant's motivation character ability and potential recipients comprised of educators to assist in evaluating and selecting scholarship recipients from educational institutions as the board may appoint an advisory committee the board may also seek recommendations to possible candidates your board will select the number of individual grants which you intend to award will depend on the number of eligible_candidates the philanthropic priorities of your board the proposed individual grant programs because the program has not yet been implemented it impossible to estimate how many individual grants will in any particular year is and the funds allotted to you have stated that be awarded with regard to scholarship and fellowship grants to individuals there will be selection procedures based upon race religion national or ethnic origin or other illegally discriminatory criteria persons who select grant recipients will not be derive a private benefit directly or indirectly potential grantees are selected over others if certain no limitations or restrictions in the a position to the in each individual grantee will be required to sign a grant to return any funds not the funds only for the purpose of or she receives funds from you that the so expended and submit periodic scholarship and fellowship recipients will be the conclusion of each academic agreement agreeing to use grant reports to you required to provide reports at period during which he include a statement of courses the grantee has taken and a copy of academic transcripts verified by the educational_institution attended institution does not involve the taking of courses but only the preparation of research papers or projects such as the writing or completion of a doctoral thesis or project you will require the submission of project approved by university official at be submitted upon the grantee's completion of study the paper or a supervising faculty_member or appropriate a brief report on the progress of a grantee whose study at a final report must least once a year in the case of an educational you may choose not to require a report the following condit ions are met fellowship_grant subject_to grantee if scholarship o1 sec_11i7fa which will institution deseribed in scholarship oer fe llowshin be sec shire used for study pincite tb bytes the it ta ert trea an educational ait tbiyou pay the from an individual a aithe grant is the previsions of ot c the educational_institution signs an institution and agreement to use the funds to defray the recipient's expenses or pay funds to the recipient only if educational_institution and his or her standing at such institution is consistent with the purposes and conditions of the grant is enrolled at the he or she you will review the grantees' reports in order to monitor and evaluate the expenditure of funds and the progress made by each recipient this review will be conducted regularly in order to determine the progress made by the grantee toward achieving the purposes of the grant and to discover whether any matters should be investigated more closely will be promptly investigated as will any failure to provide required reports while the matter is being investigated you will withhold further payments to the extent possible until it has been determined that no part of the grant has been misused and until any missing reports have been submitted any apparent misuse of grant funds if you discover that funds have in fact been misused you will take all reasonable and appropriate steps to recover the diverted funds or and the dedication of other grant funds held by the grantee to the purposes being financed by the grant to insure the restoration of the diverted funds you will maintain adequate_records and case histories to show the purpose for which the aid was given the the name and address of each recipient of aid distributed to each manner in which the recipient was selected and the relationship if any between the recipient and members officers or trustees of contributor to the organization or either and substantial_contributor in order that any or all distributions made to individuals can be substantiated upon request by the internal_revenue_service a corporation controlled by a grantor or a grantor or substantial a member_of_the_family of the organization the amount sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure private_foundation as or other similar purposes by such individual unless such grant satisfies the requirements of sec_4948 q means any amount_paid or incurred by a an individual for travel study a grant to ok y sec_4945 of the code provides that section shall not apply to an individual grant awarded on an d objective and nondiscriminatory basis pursuant to approved in advance by the secretary if the satisfaction of scholarship or fellowship_grant which is subject_to the provisions of sec_117 educational_institution described in sec_170 the code is demonstrated to the secretary that the grant constitutes a to be used for study at a procedure and is a ii of an it sec_4945 of the code provides in part that the an objective and nondiscriminatory basis provisions of sec_4945 grant awarded on pursuant to grant is other similar product or improve or enhance a literary artistic musical scientific teaching or similar capacity skill the purpose of to achieve a specific objective produce a report or a procedure approved in advance if will not apply to or talent of the grantee an individual the sec_53_4945-4 of the foundation and similar excise_taxes regulations provides that in order to secure the advance approval required by sec_4945 a private_foundation must demonstrate to the satisfaction of grant procedures include an objective and non-discriminatory selection process result in performance by grantees of grants were intended to finance and obtain reports to determine whether the grantees have performed the activities that the grants are intended to finance single procedure or set of procedures is required the activities that the the commissioner that this procedure is reasonably calculated to the foundation plans to its no based upon the information submitted and assuming your program will be conducted as proposed with a view to previding objectivity and nondiscrimination in the awarding of scholarship grants we rule that your procedures for the awarding of scholarship and fellowship grants comply with the requirements of sec_4945 accordance with these procedures will expenditures within the meaning of sec_4945 d code provided for such grants are actually used for qualified tuit ian expenses within the meaning of section l1 b in of and as such are eligible for the exclusion from income that not constitute taxable the thus expenditures made in the code to the exrent in sec_117 the code ni related code of cf of moreover we rule thar your joans will he yoan objective and nondiseriminatory wedi proce days mmeckorrig lesan te aa requirements of sec_4945 expenditures described in sec_4945 and thus are not taxable no material changes in the facts upon which it this ruling is conditioned on the understanding that there is based is further conditioned on the premise that no grants will be will be it awarded to creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 b of the code please note that this ruling is only applicable to grants awarded under your programs as outlined above into any other scholarship programs you should submit a request for advance approval of that program before you enter we are informing the ohio ep eo key district_office of this please keep a copy of this ruling with your permanent action records this ruling is directed only to the organization that sec_6110 of the code provides that it requested it may not be used or cited as precedent sincerely yours merveclat boeck gerald v chief exempt_organizations sack technical branch
